UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7956


TEHGRAIN JAMAL JONES,

                Plaintiff – Appellant,

          v.

CHARLOTTE H. PURKEY, Commonwealth of VA; LOUIS A. SHERMAN,
Judge; COMMONWEALTH OF VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:12-cv-00306-HEH)


Submitted:   February 11, 2013            Decided:   February 15, 2013


Before DAVIS, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tehgrain Jamal Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tehgrain   Jones      appeals      the   district    court’s     order

denying various post-judgment motions.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              Jones v. Purkey, No.

3:12-cv-00306-HEH (E.D. Va. Nov. 6, 2012).                   We dispense with

oral   argument   because      the    facts   and   legal     contentions     are

adequately    presented   in    the    materials    before     this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2